              Case 16-10238-MFW             Doc 1816-4         Filed 10/30/18       Page 1 of 8




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELA~'VARE

In re:                                                       Chapter 11

SFX ENTERTAINMENT,INC., et ul.,l                             Case No. 16-10238(MFW)

                                                             (Jointly Administered)
                             Reorganized Debtors.


                                      CERTIFICATE OF SERVICE


                 I, Colin R. Robinson, hereby certify that on the 30TIj day of October, 2018, I

caused a copy of the following documents)to be served on the individuals on the attached

service lists) in the manner indicated:


                 NOTICE OF THE SFX LITIGATION TRUSTEE'S FIRST ONINISUS
                 OBJECTION TO CLAIMS -SUBSTANTIVE(NO LIABILITY
                 INDEIVINITY CLAIIVIS); AND

                 THE SFX LITIGATION TRUSTEE'S FIRST OMNIBUS OBJECTION TO
                 CLAIMS -SUBSTANTIVE(NO LIASILITI'INDEMNITY CLAIMS).



                                                             /s/ Colin R. Robinson
                                                             Colin R. Robinson(DE Bar No. 5524)


 ~       The Reorganized Debtors in these Chapter 11 Cases, along with. the last four digits of each Reorganized
Debtor's federal tax identification number, if applicable, are: 4308 Acquisition LLC(7350); Beatport, LLC (1024);
Core Productions LLC (3613); EZ Festivals, LLC(2693); Flavorus, Inc.(7119); ID&T/SFX Mysteryland LLC
(6459); ID&T/SFX North America LLC (5154); ID&T/SFX Q-Dance LLB (6298); ID&T/SFX Sensation LLC
(660); ID&T/SFX ToulorrowWorld LLC (7238}; LETMA Acquisition LLC(0452); Made Event, LLC (1127);
Michigan JJ Holdings LLC (n/a); SFX Acquisition, LLC(1063); SFX Brazil LLC(0047); SFX Canada Inc.(7070);
SFX Development LLC(2102); SFX EDM Holdings Corporation (2460); SFX Entertainment, Inc.(0047); SFX
Entertainment International, Inc.(2987); SFX Entertainment International II, Inc.(1998); SFX Intermediate Holdco
II LLC (5954); SFX Managing Member Inc.(2428); SFX Marketing LLC(7734); SFX Platform &Sponsorship
LLC (9234); SFX Technology Services, Inc.(0402); SFX/AB Live Event Canada, Inc.(6422); SFX/AB Live Event
Intermediate Holdco LLC(8004); SFX/AB Live Event LLC (9703); SFX-94 LLC (5884); SFX-Disco Intermediate
Holdco LLC (5441); SFX-Disco Operating LLC(5441); SFXE IP LLC (0047); SI'X-EMC,Inc.(7765); SFX-
Hudson LLC(0047); SFX-IDT N.A. Holding II LLC(4860); SFX-LIC Operating LLC (0950); SFX-IDT N.A.
Holding LLC (2428); SFX-Nightlife Operating LLC(4673); SFX-Perryscope LLC(4724); SFX-React Operating
LLC(0584); Spring Awakening; LLC(6390); SFXE Netherlands Holdings Cooperatief U.A.(6812); SFXE
Netherlands Holdings B.V.(6898). The Reorganized Debtors' business address is 9242 Beverly Boulevard, Suite
350, Beverl}~ Hills, CA 90210.


noes DF:aai~a~.l ~6s9~ioo1
           Case 16-10238-MFW      Doc 1816-4    Filed 10/30/18    Page 2 of 8




SFX 1st Omnibus Objection to Claims            First Class Mail
Service List                                   Andrew Bazos
Case No. 16-10238(MFW)                         188 Northrop Street
Document No. 221734                            Bridgewater, CT 06752
13 —First Class Mail
                                               First Class Mail
                                               Michael J. Meyer
First Class Mail                               Seaport Global Securities, LLC
Mitchell J. Slater                             360 Madison Avenue, 22"a Floor
126 Vail Lane                                  New York, NY 10017
Salem, NY 10560
                                               First Class Mail
First Class Mail                               John D. Miller
Jared Cohen                                    25 Central Park West, Apartment 24-0
610 West End Avenue,#3B                        New York, NY 10023
New York, NY 10024
                                               First Class Mail
First Class Mail                               D. Geoffrey Armstroi-~g
Timothy Bishop                                 1614 West 5'h Street
129 Wooley Street                              Austin, TX 78703
Southampton, NY 11968
                                               First Class Mail
First Class Mail                               Kaye Scholer LLP
Frank E. Barnes III                            Attn: Benjamin Mintz, Esquire
Carolina Barnes Corp.                          250 W. SSt"Street
249 Purchase Street                            New York,NY 10019-9710
Rye, NY .10580

First Class Mail
Pasquale Manocchia
11 West 67th Street
New York, NY 10023

First Class Mail
Edward Simon
55 Central Park West, Apartment 11E
New York, NY 10023

First Class Mail
Joseph Rascoff
10380 Wilshire Boulevard
Los Angeles, CA 90024
             Case 16-10238-MFW        Doc 1816-4    Filed 10/30/18    Page 3 of 8




SFX Entertainment, Inc. 2002 Service List          ~~AND DELIVERY
Case No, 16-10238(MFW)                             Attn Bankruptcy Dept
Document No. 205259                                Delaware Dept of Justice
OZ —Interoffice Mail                               820 N French St 6th Fl
14 —Hand Delivery                                  Wilmington, DE 19801
35 — Fii•st Class Mail
02 —Foreign First Class                            HAND DELIVERY
                                                   Mathew Denn, Esquire
                                                   Delaware Attorney General
(C~tcnselfor the Official Cornnaittee of           Carvel State Office Building
 Unsecured Creditors)                              820 N French St
Bzadford J. Sandler, esquire                       Wilmington, DE 19801
Colin R. Robinson, Esquire
Pachulski Stang Ziehl &Jones LLP                   HAND DELIVERY
919 North Market Street, 17th Floor                Charles Oberly c/o Elleu Slights, Esquire
P.O. Box 8705                                      US Attorney for Delaware
Wilmington, DE 19899-8705                          1007 Orange St Ste 700
                                                   PO Box 2046
INTEROFFICE 1V~AIL                                 Wilmington, DE 19899-2046
(Counsel,fog the Official Cornrnittee of
 Unsecured Creditors)                              HAND DELIVERY
Debra I. Grassgreen, Esquire                       Hannah M. McCollum, Esquire
Joshua M.Fried, Esquire                            Office ofthe United States Trustee
Pachulski Stang Ziehl &Jones LLP                   Delaware
150 California Street, 15th Floor                  844 King St Ste 2207
San Francisco, CA 94111-4500                       Lockbox 35
                                                   Wilillington, DE 19899-0035
INTEROFFICE MAIL
(C'ounselfor the Officzal Committee of             HAND DELIVERY
 Unsecu~~ecl Creditors)                            (Counsel to the Ad Hoc Committee of
Maria A. Bove, Esquire                             Second Lien NoteholdeNs)
Pachulski Stang Ziehl &Jones LLP                   Matthew B. Lunn, Esquire
780 Third Avenue, 36`x'Floor                       Robert F. Poppiti, Jr., Esquire
New York, NY 10017                                 Ashley E. Jacobs, Esquire
                                                   Young Conaway Stargatt &Taylor, LLP
HAND DELIVERY                                      1000 North King St
(Counsel to the DebtoNs and Debtors-in-            Rodney Square
Possession)                                        Wilmington, DE 19801
Dennis A. Meioro, Esquire
Greenberg Traurig, LLP
1007 North Orange St
Suite 1200
Wilmington, DE 19801




ROCS DE205259.2 76897/001
             Case 16-10238-MFW        Doc 1816-4    Filed 10/30/18    Page 4 of 8




HAND DELIVERY                                      AND DELIVERY
(CounselfoN Catalyst Fund Limited                  (Counsel to Angel Santiago)
PartneNship V, Catalyst Nledicc C'oope~atief       David W. Giattino; Esquire
 U.A. viugogo AG and vzagogo Inc.)                 Cole Schotz P.C.
William P. Bowden, Esquire                         500 Delaware Avenue, Suite 1~1 Q
Ricardo Palacio, Esquire                           Wilmington, DE 19801
Ashby &Geddes,P.A.
500 Delaware Ave, 8th Floor                        HAND DELIVERY
PO Sox 1150                                        (Counsel to Gabriel llilar~eno)
Wiliningtan, DE 19893-1150                         Edward J. Kosmowslci, Esquire
                                                   Clark Hill PLC
HAND DELIVERY                                      824 N. Market Street; Suite 710
(C'ounsel to US Bank National Association)         Wilmington, DE 19801
Eric Lopez Schnabel, Esquire
Alessandra Glorioso, Esquire                       HAND DELIVERY
Dorsey &Whitney(Delaware) LLI'                     (Counselfor Mc~sCe~Car•d Europe SA)
300 Delaware Avenue, Suite 1010                    L. Katherine Good, Esquire
Wilmington, DE 19801                               Whiteford, Taylor &Preston LLC
                                                   The Renaissance Centre, Suite 500
HAND DELIVERY                                      405 North King Street
(AttoNneysfor Henj~i Pferc~rnenges)                Wilmington, DE 19801
Alan M. Root, Esquire
Blank Rome LLP                                     FIRST CLASS lt%fAIL
1201 Market Street, Suite 800                      (Debto~~s)
Wilmington, DE 19801                               LiveStyle, Inc.
                                                   f/1Ja SrX Entertairunent, Inc.
I~ANI3 DELIi~ER Y                                  524 Broadway, 11`'' Floor
(Counsel,fir GuevouNa Fund Ltd., nn behalf         New York, NY 10012
ofitselfand all others similarly situated)
Christopher P. Simon, Esquire                      TIRST CLAS51VfAIL
Cross &Simon,LLC                                   (Counsel to the Debtors end DebtoNs-in-
1105 North Market Street, Suite 901                Possession)
Wilmington, DE 19801                               Nathan A. Haynes, Esquire
                                                   Greenberg Traurig, LLP
HAND DELIVERY                                      200 Park Avenue
(Counsel to 902 Associates)                        New York, NY 10166
Frederick B. Rosner, esquire
Scott J. Leonhardt, Esquire                        FIRST CLASS MAIL
The Rosner Law Group LLC                           Delaware State Treasury
824 Market Street, Suite 810                       820 Silver Lake Blvd., Suite 100
Wilmington, DE 19801                               Dover, DE 19904




                                               2
ROCS DE205259.2 76897/001
             Case 16-10238-MFW        Doc 1816-4    Filed 10/30/18     Page 5 of 8




FIRST CLASS 11~IAIL                                FIRST CLASS MAIL
Division of Corporations Franchise Tax             (Interested PaNty)
Delaware Secretary of State                        Branch Manager
~O1 Federal Street                                 First National Community Ba~ik.
PO Box 898                                         531 Main St
Dover•, DE 19903                                   PO Boy 490
                                                   Somerset, WI 54025
FIRST CLASS MAIL
Attri Susanne Larson                               FIRST CLASS1l~AIL
Internal Revenue Service                           (Indentzcr~e Trustee to the Indenture
31 Hopkins Plz Rm 1150                             governing the 2019 Notes)
Baltimore, MD 21201                                US Bank National Association
                                                   190 S. LaSalle Street, 10th Floor
FIRST CLASS MAIL                                   Chicago, IL 60603
Centralized Insolvency Operation
Internal Revenue Service                           FIRST CLASS 1l~IAIL
2970 Market St                                     (Counsel to the Ad Hoc Committee of
PO Box 7346                                        Second Lien Nateholde~s)
Philadelphia, PA 19104                             Kristopher M. Hansen, Esquire
                                                    Jonathan D. Canfield, Esquire
FIRST CLASS MAIL                                   Joshua IVi. Siegel, Esquire
Securities &Exchange Commission                    Stroock & Stroock & Lavan LLP
Headquarters                                       180 Maiden Lane
100 F St NE                                        New York, NY 10038
Vdashington, DC 20549
                                                   FIRST CLASS MAIL
FIRST CLASS NI~IL                                  (Counselfor• Catalyst Fund I,zrnited
Andrew Calamari, NY Regional Director              Partnership V and Catalyst Media
Securities &exchange Commission                    CoopeNatief U.A.)
Brookfield Place                                   Edward S. Weisfelner, Esquire
200 Vesey St, Ste 400                              Brown Rudnick LLP
New York, NY 10281-1022                            7 Times Square
                                                   New York, NY 10036
FIRST CLASS MAIL
Sharon Binger, PA Regional Director                FIRST CLASS MAIL
Securities &Exchange Commission                    (Counselfor Catalyst fund Limited
One Penn Center                                    PaNtneNshi~ V and Catalyst l~fedia
1617 JFK Boulevard Ste 520                         Cooperatief U.A:)
Philadelphia,PA 19103                              Jeffrey L. Jonas, Esquire
                                                   Andrew P. Strehle, Esquire
                                                   Brian T'. Rice, Esquire
                                                   Brown Rudnick LLP
                                                   1 Financial Center
                                                   Boston, MA 02111




                                             3
Docs i~~:aos2ss.2 ~6syvooi
             Case 16-10238-MFW     Doc 1816-4    Filed 10/30/18     Page 6 of 8




FIRST CLASS MAIL                                FIRST CLASS MAIL
(Counsel to US Bunk National Association)       TN Department of Revenue
Tina N. Moss, Esquire                           c/o 7N Attorney General's Office,
Perkins Coie LLP                                Bankruptcy Division
30 Rockefeller Plaza                            PO Box 20207
New York, NY 10112-0085                         Nashville, TN 37202-0207

FIRST CLASS MAIL                                FIRST CLASS MAIL
(Counsel to T~iNet Group, Inc.)                 (Counselfir Guevour•a Fund Ltd., on beherlf
Shawn M. Christianson, esquire                  ofitselfc~nd all others sirnila~ly sitzrcated)
Buchalter Nemer, A Professional                 Michael S. Etkin, Esquire
Corporation                                     S. Jason Teele, Esqui7•e
55 Second Street, 17th Floor                    Lowenstein Sandler LLP
San Trancisco, CA 94105                         65 Livingston Avenue
                                                Roseland, NJ 07068
FIRST CLASS MAIL
(AttorneysfoN Henri Pfe~dmenges)                FIRST CLASS MAIL
Robert Stein                                    (Counsel,fir Guevou~a Fund Ltd., on behalf
Blank Rome LLP                                  ofitselfand all others sirnilur•ly situated)
405 Lexington Avenue                            Charles P. Piven, Esquire
The Cluysler Building                           Brower Piven PC
New York, NY 10174-0208                         1925 Oid Valley Road
                                                Stevenson, MD 21153
FIRST CLASS MAIL
(Creditor)                                      FIRST CLASS MAIL
Amanda Hiller, Deputy Commissioner and          (Counselfay Creditor Artists Alliance
Counsel                                         Australasia Pty Ltcl, in its capacity as
Robert L. Cook, District Tax Attorney           7~ustee ofF. Coteda Faynily Trust;
New York State Department of Taxation and       "Artists'
Finance                                         Carl L. Grumer, Esquire
340 East Main Street                            Manatt, Phelps &Phillips, LLP
Rochester, NY 14604                             11355 West Olympic Boulevard
                                                Los Angeles, CA 90064
FIRST CLASS MAIL
(Creditor)                                      FIRST CLASS MAID
Attn: Sheryl L. Moreau, Esquire                 (Counsel to Moody's Investors Service, Inc.)
Missouri Department of Revenue,                 Cluistopher R. Belmonte, Esquire
Bankruptcy Unit                                 Pamela A. Bosswick, Esquire
PO Box X75                                      Satterlee Stephens Burke &Burke LLP
Jefferson City, MO 65105-0475                   230 Park Avenue
                                                New York, NY 10169




                                            4
llOCS DE205259.2 76897/001
              Case 16-10238-MFW    Doc 1816-4    Filed 10/30/18    Page 7 of 8




FIRST CLASS MAIL                                FIKST CLASS MAIL
(Counsel to TNitVet Group, Inc.)                (Counsel to Gabriel Moreno)
Amish R. Doshi, Esquire                         Paul H. Duvall, Esquire
Magnozzi & Kye, LLP                             King &Ballow Law Offices
23 Green Street, Suite 302                      1999 Avenue ofthe Stars Suite 1100
Huntington, NY 11743                            Century City, CA 90067

FIRST CLASS MAIL                                FIRST CLASS MAIL
(C~~editor)                                     (C'ounsel to Office of Unemployrraent Comp
Benjamin Swartzendruber,Esgmre                  T~rx SeNvices)
Wendy Rossinan, Esquire                         Linda Mitten, Agent
Assistant County Attorney                       Commonwealth of Pennsylvania
Arapahoe County, Colorado                       Department of Labor and Industry
533 S. Prince Street                            Collections Support Unit
Littleton, CO 80120-1136                        651 Boas Street, Room 702
                                                Harrisburg, PA 17121
FIRST CLASS MAIL
(Counsel to Ci^editor AM Only, LLC)             FIRST CLASS MAIL
Carren Shulman, Esquire                         (Counsel to City ofPhiladelphia and/or
Sheppard, Mullin, Richter &Hampton I.,LP         Water Revenue Bureau)
30 Rockefeller Plaza, 39th Floor                Megan N. Harper, Deputy City Solicitor
New York, NY 10012                              City of Philadelphia Law Department
                                                Municipal Services Building
FIRST CLASS IYIAIL                                                    'Floor
                                                1401 JFK Boulevard, Stl
(Counsel to 902 Associates)                     Philadelphia, PA 19102-1595
S. Stewart Sinith, Esquire
Belkin Burden Wenig & Galdn~an, LLP             FIRST CLASS MAIL
270 Madison Avenue                              (Counselfor MasteNCard Europe SA)
New York, NY 10016                              Gabriel R. MacConaill, Esquire
                                                Anna Gumport, Esquire
FIRST CLASS MAIL                                Siclley Austin LLP
(Counsel to angel Scrntic~go)                   555 West Fifth Street, Suite 4000
Mark R. Faro, Esquire                           Los Angeles, CA 90013
Piekarsky and Associates, LLC
191 Godwin Avenue                               TIRST CLASS MAIL
Wycl~off, NJ 07481                              (Counsel for JL Productioxls, LLC)
                                                Quinlan Lisa H. Quinlan, Esquire
FIRST CLASS MAIL                                Matthew M. May, Esquire
(Couvcsel to Gabriel Moreno)                    Eric T. Schmitt, Esquire
Richard Busch, Esquire                          The Quinlan Law Firm, LLC
Michael D. Oesterle, Esquire                    233 South Wacker Drive, Suite 2210
King &Ballow Law Offices                        Chicago, IL 60606
315 Union Street, Suite 1100
Nashville, TN 37201




DOGS DL':205259.2 76897/001
              Case 16-10238-MFW     Doc 1816-4   Filed 10/30/18   Page 8 of 8




FOREIGN FIRST CLASS
(AdministNative Agent c~nd Lenc~'er to the
DebtoNs'prepetition Credit Agreement cznd
Foreign Loan)
c/o The Catalyst Capital Group Inc.
Attention: Mr. Gabriel De Alba
Catalyst Fund Limited Partnership V
181 Bay Street, Suite 4700
YO Box 792
Bay Wellington "lower, Brookfield Place
Toronto, ON MSJ 2T3
CANADA

FOREIGN FIRST CLASS
Viagogo AG
Attn: Kashwinder Dhoot
Rue de Lyon 109
1203 Geneva
SWITZERLAND




                                             6
DOCS llE:205259.2 76897/001.
